Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the Non-Final Rejection of 03/16/2022, claims 1-13 were pending with claims 1-5 and 9-13 rejected and claims 6-8 objected to. Dependent claim 6 and claims 7 and 8, dependent therefrom, were objected to as being dependent upon a rejected base claim, but were indicated as being allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Reasons for indicating allowable subject matter were provided. Specifically, although Naito discloses the endoscope system wherein the motor housing comprises a stationary portion and a translatable portion which translates the one or more actuators in the direction parallel to the central axis of the hollow tube, neither Naito nor Stahler disclose wherein at least a first portion of the one or more supports couple the anti-buckling tube to the stationary portion of the motor housing, in combination with the other elements of the claims. The support of Naito in view of Stahler couples the anti-buckling tube to the translatable portion of the motor housing (see page 6 of the Non-Final Rejection of 03/16/2022). 
In the Amendment of 06/13/2022, Applicant amended claims 1, 5, 7, 8 and 13, and cancelled claims 3, 4 and 6. Claims 1-2, 5 and 7-13 are pending. Applicant amended independent claim 1 to include the objected to subject matter of dependent claim 6 and intervening claims 3 and 4. Accordingly, claims 1-2, 5 and 7-13 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYNAE E BOLER/Examiner, Art Unit 3795  

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795